DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2022 has been entered.

Claim Objections

Claim 1 is objected to because of the following informalities:  

Regarding Claim 1, in lines 2- 3 and 14, the claim recites “...cooling circuit that one or more of partially encloses or abuts the machine.  Please amend the claim to recite - - cooling circuit that partially encloses or abuts the machine - - for clarity. 

Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12 and 14-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hayashi et al. (JP2009109057A).


Regarding Claims 1 and 9, Hayashi teaches a supercritical state cooling system and method [0001; figs 1 & 6] the cooling system comprising: 
a cooling circuit formed from one or more conduits [15] disposed in or alongside a machine [at least components 21, 22 & 23; 0022], the cooling circuit including a cooling fluid [0023; at least CO2];
one or more temperature sensors [at least sensors 42, 43, 44] configured to measure a temperature of the machine [0034];
and one or more pumps [at least compressor 11] fluidly coupled with the cooling circuit [15; 0023]; and
a controller [41; 0024] configured to monitor the temperature of the machine [0064] and, responsive to the temperature of the machine reaching or exceeding a supercritical temperature limit of a supercritical state of the cooling fluid, the controller configured to direct the one or more pumps [11] to increase a pressure of at least a portion of the cooling fluid in the cooling circuit to above a supercritical pressure limit of the cooling fluid [0064; 0066; 0069; 0072; 0062; where when the temperature of the motor is above the second threshold 50 C, which coincidentally is above the critical temperature of CO2 at 31.1 C, the system is activated at S11 to operate and subsequently at S2 the system is determined to be above a supercritical state and shifts to steady operation mode at S 12];
wherein the at least the portion of the cooling fluid is in a supercritical state while the at least the portion of the cooling fluid is at or above the supercritical temperature limit and at or above the supercritical pressure limit [0040]; 
wherein the one or more pumps also are configured to move the at least the portion of the cooling fluid that is in the supercritical state through the cooling circuit and cool the machine [21, 22, 23] while the at least the portion of the cooling fluid in the supercritical state is in the one or more conduits disposed in or alongside the machine [0044].
For Clarity, in regard to Claim 1, the method as claimed is carried out during the normal operation of the apparatus of Hayashi above.

Regarding Claims 2 and 10, Hayashi teaches the invention above and Hayashi teaches wherein the one or more pumps are configured to move the at least the portion of the cooling fluid through the cooling circuit and cool the machine using the at least the portion of the cooling fluid without evaporating the cooling fluid and without condensing the cooling fluid [See 0037; 0038; figs. 3 & 4; where it is disclosed that the system of Hayashi operates in the supercritical state and does not used condensation or evaporation.  See also where figs. 3 & 4 show a comparative where a traditional system [fig 4] operates using evaporation and condensation and the compressor compresses vapor at point A].
For Clarity, in regard to Claim 2, the method as claimed is carried out during the normal operation of the apparatus of Hayashi above.
Regarding Claims 3 and 11, Hayashi teaches the invention above and Hayashi teaches wherein the one or more pumps [11] are configured to move the cooling fluid through the cooling circuit by pumping the cooling fluid through conduits [15] that form the cooling circuit without condensing the cooling fluid [See 0037; 0038; figs. 3 & 4; where it is disclosed that the system of Hayashi operates in the supercritical state and does not used condensation or evaporation].
For Clarity, in regard to Claim 3, the method as claimed is carried out during the normal operation of the apparatus of Hayashi above.

Regarding Claims 4 and 12, Hayashi teaches the invention above and Hayashi teaches wherein the supercritical pressure limit of the cooling fluid is a pressure at which the cooling fluid transitions from a liquid state to a supercritical state at the supercritical temperature limit [0023; 0038].
For Clarity, in regard to Claim 4, the method as claimed is carried out during the normal operation of the apparatus of Hayashi above.

Regarding Claims 6 and 14, Hayashi teaches the invention above and Hayashi teaches wherein the controller is configured to direct the one or more pumps [11] to begin increasing the pressure of the cooling fluid by activating the one or more pumps responsive and subsequent to the temperature of the cooling fluid increasing above the supercritical temperature limit associated with the supercritical state of the cooling fluid [0064; 0066; 0039; 0040; where when the temperature of the machine is above a supercritical limit at S5 the system starts a compression operation that raises the pressure from point TA to point TB and where it is disclosed that these temperatures and pressures are above a supercritical temperature limit].
For Clarity, in regard to Claim 6, the method as claimed is carried out during the normal operation of the apparatus of Hayashi, as modified above.

Regarding Claims 7 and 15, Hayashi teaches the invention above and Hayashi teaches wherein the cooling fluid is a refrigerant [0023].
For Clarity, in regard to Claim 7, the method as claimed is carried out during the normal operation of the apparatus of Hayashi above.

Regarding Claims 8 and 16, Hayashi teaches the invention above and Hayashi teaches wherein the machine includes one or more of an electric motor or a transformer [0022; where the machine is at least an electric motor].
For Clarity, in regard to Claim 8, the method as claimed is carried out during the normal operation of the apparatus of Hayashi above.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5, 13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (JP2009109057A) in view of Fitzgerald et al. (US5888050).

Regarding Claims 5 and 13, Hayashi teaches the invention above and teaches where the system controls the one or more pumps [11] to maintain the at least the portion of the cooling fluid in the supercritical state above the supercritical pressure while cooling the machine [0044]. Hayashi does not teach one or more pressure sensors configured to measure the pressure of the cooling fluid and where the controller is configured to monitor the pressure of the cooling fluid and to control the one or more pumps to maintain the at least the portion of the cooling fluid in the supercritical state above the supercritical pressure.
However, Fitzgerald teaches a high pressure control assembly that solves the problem of controlling a pump [7] so that a refrigerant is maintained above a supercritical pressure [col 1, lines 40-44] having a pressure sensor [3] configured to measure the pressure of a cooling fluid i.e. CO2 and where a controller [1] is configured to monitor the pressure of the cooling fluid and to control the pump [7] to maintain the cooling fluid in the supercritical state above the supercritical pressure [col 2, lines 8-21].  Fitzgerald also teaches that this arrangement permits the precise monitoring and control of pressure in that system [col 3, lines 37-39].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Hayashi to have one or more pressure sensors configured to measure the pressure of the cooling fluid and where the controller is configured to monitor the pressure of the cooling fluid and to control the one or more pumps to maintain the at least the portion of the cooling fluid in the supercritical state above the supercritical pressure in view of the teachings of Fitzgerald in order to permit the precise monitoring and control of pressure in that system.
For Clarity, in regard to Claim 5, the method as claimed is carried out during the normal operation of the apparatus of Hayashi, as modified above.



Regarding Claim 17, Hayashi teaches a supercritical state cooling system [0001; figs 1 & 6] the cooling system comprising: 
a cooling circuit formed from one or more conduits [15] disposed in or alongside a machine [at least components 21, 22 & 23; 0022], 
one or more temperature sensors [at least sensor 46] configured to measure a temperature of a cooling fluid in the cooling circuit [0034]; and
a controller [41] configured to monitor the temperature of the cooling fluid in the cooling circuit [0034], 
the controller configured to activate one or more pumps [11] to increase the pressure of at least a portion of the cooling fluid to above a supercritical pressure limit of the cooling fluid responsive and subsequent to the temperature of the cooling fluid approaching a supercritical temperature limit associated with a supercritical state of the cooling fluid [0064; 0066; 0039; 0040; where when the cooling system starts at S11 and the discharge temperature is less than TD and when the temperature of the driving motor is less than Tm the temperature is determined to be approaching the supercritical temperature limit]; the temperature of the machine is approaching the supercritical temperature limit when the temperature of the machine is below the supercritical temperature limit, but is increasing at a rate that will result in the temperature of the machine increasing above the supercritical temperature limit during a current duty or operating cycle of the machine [0064; 0066; 0039; 0040; where when the cooling system starts at S11 and the discharge temperature is less than TD and when the temperature of the driving motor is less than Tm the temperature is determined to be approaching the supercritical temperature limit]; and
 wherein the controller [41] is configured to control the one or more pumps to increase the pressure of the at least the portion of the cooling fluid to above the supercritical pressure of the cooling fluid to keep the at least the portion of the cooling fluid in the supercritical state while the at least the portion of the cooling fluid moves in the one or more conduits [15] disposed in or alongside the machine within the cooling circuit to cool the machine [0044].
Hayashi does not teach one or more pressure sensors configured to measure a pressure of the cooling fluid in the cooling circuit; and a controller configured to monitor the pressure of the cooling fluid in the cooling circuit.
However, Fitzgerald teaches a high pressure control assembly that solves the problem of controlling a pump [7] so that a refrigerant is maintained above a supercritical pressure [col 1, lines 40-44] having a pressure sensor [3] configured to measure the pressure of a cooling fluid i.e. CO2 in a cooling line [4] and where a controller [1] is configured to monitor the pressure of the cooling fluid in the cooling line [col 2, lines 8-21; where the pump maintains the cooling fluid in the supercritical state above the supercritical pressure].  Fitzgerald also teaches that this arrangement permits the precise monitoring and control of pressure in that system [col 3, lines 37-39].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Hayashi to have one or more pressure sensors configured to measure a pressure of the cooling fluid in the cooling circuit; and a controller configured to monitor the pressure of the cooling fluid in the cooling circuit in view of the teachings of Fitzgerald in order to permit the precise monitoring and control of pressure in that system.

Regarding Claim 18, Hayashi, as modified, teaches the invention of Claim 17 above and Hayashi teaches wherein the one or more pumps are configured to move the at least the portion of the cooling fluid through the cooling circuit and cool the machine using the at least the portion of the cooling fluid without evaporating the cooling fluid and without condensing the cooling fluid [See 0037; 0038; figs. 3 & 4; where it is disclosed that the system of Hayashi operates in the supercritical state and does not used condensation or evaporation.  See also where figs. 3 & 4 show a comparative where a traditional system [fig 4] operates using evaporation and condensation and the compressor compresses vapor at point A].

Regarding Claim 19, Hayashi, as modified, teaches the invention of Claim 17 above and Hayashi teaches wherein the supercritical pressure limit of the cooling fluid is a pressure at which the cooling fluid transitions from a liquid state to a supercritical state at the supercritical temperature limit [0023; 0038].

Regarding Claim 20, Hayashi, as modified, teaches the invention of Claim 17 above and Hayashi teaches wherein the cooling fluid is a refrigerant [0023].

Response to Arguments

On pages 7-8 of the remarks, Applicant argues with respect to Claims 1 and 9 that Hayashi et al. (JP2009109057A, hereinafter “Hayashi”) does not teach " increasing a pressure of a cooling fluid in a cooling circuit that one or more of partially encloses or abuts the machine, the pressure of the cooling fluid increased responsive to the temperature of the machine reaching or exceeding a supercritical temperature limit of a supercritical state of the cooling fluid."  In particular, Applicant argues that whereas Hayashi monitors the temperature of the machine and operates the compressor to achieve a supercritical state, the temperature of the machine is compared to a threshold temperature tm and not compared to a cooling fluid supercritical temperature limit.  Applicant's arguments have been considered but are not persuasive. 

MPEP 2141-2144 explains Obviousness Rejections  
MPEP 2131 explains Anticipation

In response to Applicant's arguments, Hayashi teaches cooling a device14 that has several components one of which is driving motor 21.  Hayashi teaches that at 0023 that the cooling fluid has a critical temperature limit of 31.1 degrees C [0023].  Hayashi teaches that the temperature limit of the driving motor is 50 degrees C [0065]. Note at 0004 Hayashi teaches that efficiency of the system is increased by using the refrigerant in the supercritical state.  Because upon starting the cooling system together with the driving motor it is not necessary to operate the cooling system because the driving motor does not immediately reach and/or achieve a temperature above the critical temperature limit.  
Therefore, at passages 0060-0075 and fig 6 a threshold temperature Tm of the driving motor is set at 50 degrees C.  Also note at 0075 that a hysteresis is set with respect to Tm so that frequent start and stop of the cooling system i.e. compressor is prevented.  Lastly, because the driving motor temperature Tm is set above the critical temperature limit of the fluid... the temperature Tm is implicitly used to determine when the driving motor is approaching or is above the critical temperature of the cooling fluid.  
With respect to the cited passages and fig 6 and specific to the temperature of driving motor 21, when the system starts and at S1 – S2 it is determined whether the coolant of the cooling system is at a critical temperature limit as determined by discharge temperature TD...assuming the vehicle is just starting this is unlikely the case.  At S4 -S5 the temperature of the driving motor is checked to see if it is above a driving motor critical temperature limit [plus the hysteresis] of the motor ... since the vehicle has just started this is unlikely the case.  For the sake of simplicity, it is assumed that the cooling system is not started...see S10 because the vehicle has not been running long enough to increase the temperature of the driving motor.  
However, since the process is done periodically, at a future time the system will again check at S1-S2 and since the cooling system is not started...the system moves to S4-S5....since the vehicle has now been running the driving motor at S4-S5 is now above Tm and incidentally above the critical temperature limit of the cooling fluid.  Now the control shifts to S11 and the cooling system i.e. compressor is started.  Because the cooling system/compressor is started, when the control now shifts again to S2 the temperature TD is above the critical temperature in response to the temperature of the driving motor being above Tm.  Subsequently, the control shifts to S12 and steady operation is achieved whereby the cooling system i.e. compressor increases the pressure from point A to point B at fig 3...where the system is operating above the critical temperature of the cooling fluid.
 Thus, one skilled in the art would conclude that Hayashi teaches increasing a pressure of a cooling fluid in a cooling circuit that one or more of partially encloses or abuts the machine, the pressure of the cooling fluid increased responsive to the temperature of the machine reaching or exceeding a supercritical temperature limit of a supercritical state of the cooling fluid." 

On page 8 of the remarks, Applicant argues with respect to Claim 17 that Hayashi does not teach " the controller configured to activate one or more pumps to increase the pressure of at least a portion of the cooling fluid to above a supercritical pressure limit of the cooling fluid responsive and subsequent to the temperature of the cooling fluid increasing above approaching a supercritical temperature limit associated with a supercritical state of the cooling fluid, the temperature of the machine is approaching the supercritical temperature limit when the temperature of the machine is below the supercritical temperature limit, but is increasing at a rate that will result in the temperature of the machine increasing above the supercritical temperature limit during a current duty or operating cycle of the machine."  Applicant's arguments have been considered but are not persuasive. 
In response to Applicant's arguments, Hayashi teaches the controller configured to activate one or more pumps [11] to increase the pressure of at least a portion of the cooling fluid to above a supercritical pressure limit of the cooling fluid responsive and subsequent to the temperature of the cooling fluid approaching a supercritical temperature limit associated with a supercritical state of the cooling fluid; the temperature of the machine is approaching the supercritical temperature limit when the temperature of the machine is below the supercritical temperature limit, but is increasing at a rate that will result in the temperature of the machine increasing above the supercritical temperature limit during a current duty or operating cycle of the machine [0064; 0066; 0039; 0040; where when the cooling system starts at S11 and the discharge temperature is less than TD and when the temperature of the driving motor is less than Tm the temperature is determined to be approaching the supercritical temperature limit]
Thus, one skilled in the art would conclude that Hayashi teaches the “approaching aspect” of the claim language.  

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763